Title: To James Madison from Alexander von Humboldt, 21 June 1804
From: Humboldt, Alexander von
To: Madison, James



Monsieur,
à Philadelphie ce 21 Juin 1804.
La franchise qui est la base de toute action honête, me force de Vous incomoder de ces lignes. J’osais Vous supplier de vouloir bien changer mes Passeports dans l’idée que Mr. Merry etait resté en chemin et par consequent inaccessible à mes sollicitations. Mr. Thornton, son Secretaire d’Ambassade vient de m’annoncer aujourd’hui qu’il reside encore à Washington et que je pourrais faire une tentative sur lui. Je viens de la faire par ce Courier et il me parait de mon devoir d’en donner avis à V. E. Le succès étant très incertain surtout à cause de la hâte de notre depart fixé au 28 Juin, je me flatte que Vous ne m’en refuserez pas plus la Protection que j’ai osé Vous demander. Je n’ai pas poussé la vertu jusqu’à parler à Mr. Merry du lieu de naissance de Mr. Bonpland. Je lui ai demandé le Passeport dans la même forme que sont tous mes anciens Passeports Espagnols, Danois … “pour le Bn. Humbolt avec son Secretaire Bonpland.” Je le repete que je doute que la réponse de Mr. Merry, favorable ou defavorable vienne à tems. C’est pour cela que je Vous supplie respectueusement de vouloir bien m’accorder la demande faite dans ma derniere.
Je suis honteux de Vous incomoder ainsi et de Vous derober des momens précieux voués au bien de l’Etat dont Vous faites la Gloire. Daignez agréer les sentimens du plus profond respect avec lequel j’ai l’honneur d’être Monsieur De V. E. Votre très humble et très obeissant serviteur
Humboldt
 
Condensed Translation
Had asked JM to change his passports thinking that Merry was on the road and thus unable to reply to his request. Mr. Thornton, the secretary of legation, just told him that Merry was still in Washington and that Humboldt could attempt to reach him there. Feels it his duty to tell JM that he is sending a courier to Merry. With the success of this mission so uncertain, above all due to the haste of his scheduled departure on 28 June, flatters himself that JM will not refuse to comply with his request. Has not gone so far as to speak to Merry about Bonpland’s place of birth. Asked Merry for a passport in the same form as his old Spanish and Danish ones: “… for Baron Humboldt with his secretary, Bonpland.” Doubts that Merry’s reply, favorable or unfavorable, will arrive in time. Is embarrassed to thus inconvenience JM and take precious moments from the glorious work in which JM is engaged.
